 

Exhibit 10.5

[image476.gif]

LETTER OF UNDERSTANDING (LOU)

Between

MASS-SPECC COOPERATIVE DEVELOPMENT CENTER

And

TELUPAY (PHILIPPINES), INC.



SUBJECT

: TelUPay Sales Incentive Promo 2014



1.        Purpose. This LOU serves as documentation on the understanding between
Mass-Specc Cooperative Development Center ("MCDC") and TelUPay (Philippines),
Inc. ("TelUPay") with regards to the implementation of the MCDC Front Liner
Incentive Promo 2014 ("Incentive") for MCDC. The MCDC and TelUPay shall be
collectively referred to as the "Parties".

2.        Scope. This LOU covers the Incentive mechanics agreed upon by the
Parties, and the settlement terms for the incentives in the said Incentive.

3.        Understanding. The following understandings have been made between the
Parties:

3.1        Promo Period: From 1st of August 2014 to 31st of January 2015

3.2        Awarding: Monthly, exact date to be confirmed later on.

3.3        The account officer of cooperative ("Front liner") must register and
qualify to avail the incentive prior to the promo period. (Registration form
will be distributed by MCDC)

3.4        Front liner must be a cooperative member and MCDC pinoy ATM card
holder

3.5        Front liner must have an android phone with active MCDC mobile
banking application

3.6        Front liner must submit the acquisition daily report (please see
attached form template) via email or fax to MCDC with full name, mobile number
of the account holder, signature, date and time of activation for each
activation per day.

3.7        To qualify for the incentives, a Front liner must reach 1,500
qualified mobile activations within the promo period, qualified mobile
activation is defined as the user downloading, activating the MCDC mobile
application followed by at least any one balance inquiry within the day.

3.8        Incentives per front liner/account officer and cooperative:

3.8.1        For every 1500 above qualified mobile activation in a month, the
front liner gets 4 pesos per activated user, equivalent to P6,000, while the
cooperative gets 6Pesos per activated user equivalent to P9,000.

3.8.2        Falling below 1,500 but not lower than 500 per month, the front
liner, gets 2 pesos per activated user; while the cooperative gets P3.

3.9        MCDC shall be in charge of the daily monitoring and reporting of the
activations per front liner. The weekly report shall be submitted to TelUPay and
reviewed by both Parties at end of each month during the promo period.

3.10        Incentives for validated qualified mobile activations shall be
provided by TelUPay to the concerned front liner via credit to his/her MCDC ATM
pinoy account at least 1 week after the confirmed awarding date.

4.        This LOU shall be effective from signing date, July 25, 2014 until
January 31, 2014, or until mutually extended by both Parties.

5.        The Parties agree that any changes to be made, which shall affect the
result or mechanics of the promo, shall be communicated, agreed upon, and
documented as an addendum to this LOU.

Signed and agreed on July 25, 2014.



MASS-SPECC COOPERATIVE DEVELOPMENT CENTER

 

TELUPAY (PHILIPPINES), INC.

/s/ Dennis Z. Santander

 

/s/ Rosarito D. Carrillo

_____________________________
Dennis Z. Santander
Deputy CEO

 

_____________________________
Rosarito D. Carrillo
President and CEO



Witness by



/s/ Jerry Mocorro

 

/s/ Marlon Portugal

_____________________________
Jerry Mocorro
ICT Manager

 

_____________________________
Marlon Portugal
Business Development Manager

     



2129 Chino Roces Ave., Makati City, Philippines1230 Tel. No.: +63 2 6597595 |
+63 2 8460709

